Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Claims 1-8 are pending.
Claims 1-8 are rejected herein.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/21/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0137062 to Oh.

Regarding claim 1, Oh discloses an antenna installation configuration comprising:
a vehicle-mounted apparatus (figs 1-6) that is mounted to a dashboard or on the center fascia of a vehicle, the vehicle-mounted apparatus including a human-machine interface (touch sensitive screen) and a main body (display board 130 and chassis) that is arranged in front of the human-machine interface, relative to a travelling direction of the vehicle; and

an antenna (131, 132) (fig. 3) attached to the main body (attached to the display board 130 where the display board is attached /located ahead of the front chassis (not shown but analogous to chassis 12 of Fig. 1) which is bypassing the human-machine interface (figs 3, 5-6, for example)
Oh is silent about the antenna to have a directivity directed toward an inside of a cabin of the vehicle or to have the directivity directed toward a ceiling board or a floorboard of the cabin of the vehicle.
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to arrange the antenna so that the antenna is is positioned having a directivity directed toward an inside of a cabin of the vehicle, since arrangement parts of an invention involves only routine skill in the art. The motivation for doing so would be to allow the array of an antenna to send more of signal on one direction or to direct energy toward a particular direction.

Regarding claim 3, Oh as modified discloses wherein the main body includes a case (chassis is a case), and 
the antenna is attached to the display board to a top outer surface, a bottom outer surface, a left outer surface, or a right outer surface of the case (see figs 3, 5-6, for example) 

Regarding claim 4, wherein the antenna is attached to a projection (130a-d) that is formed of a cut-out portion of a top surface, a bottom surface, a left surface, or a right surface of the case, the cut-out portion being bent outward relative to the case.

Regarding claim 5, wherein the main body includes a case, a cover (not shown but analogous to cover 11 of Fig. 1) that covers an opening of the case, and a connection portion connected to the cover and bent from the cover (not numeral), and the antenna can be attached to the connection portion.

Regarding claim 6, wherein the main body includes a nonconductive member covering the antenna (to protect various boards and panels of the AV device 110 from the outside environment) [0037].

Regarding claim 7, wherein the directivity of the antenna could be  above, below, to a left-side or to a right side of the human-machine interface (figs 3, 5-6).

Regarding claim 8, wherein the human-machine interface includes a touchscreen [0038].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following references include an antenna installation configuration.
US 2019/0288385; US 2020/0062192; US 11,335,998; RU 2690793; JB 2009124242A.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN LE whose telephone number is (571)272-6818. The examiner can normally be reached M-F; 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAN LE/Primary Examiner, Art Unit 3632